DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 10/11/2022.
Claims 1 – 20 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,977,250 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters claimed in the instant claims can also found in patent ‘250.
In claim 1 of instant application, the Applicant claims a “method for determining similarities between entities, comprising: receiving a similarity query associated with a query entity; receiving transaction data associated with a plurality of entities; generating a set of vectors representing the plurality of entities based on the transaction data; generating a set of compact vectors based on the set of vectors by applying a dimensionality reduction technique to the set of vectors; generating a similarity index based on comparing a compact vector associated with the query entity to the set of compact vectors; and determining a response to the similarity query using the similarity index”.
Similar limitations can be found in claim 1 of ‘250. The Applicant just rephrased the term to broaden meaning such as “business” to “entity”. Certain limitation found in claim of ‘250 but not in claim 1 of instant application such as “wherein each respective vector of the set of vectors represents a respective business of the plurality of businesses and is based on a respective subset of the transaction data that is associated with the respective business … by applying a dimensionality reduction technique to the set of vectors”.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to broaden the claims at no additional cost in development.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al (U.S. 8,117,213 B1), [provided by Applicant], in view of Lu et al (U.S. 2019/0272344 A1).
♦As per claims 1, 10, 19,
Nakano discloses a method, system (Fig. 1 – 2 of Nakano) for determining similarities between entities, comprising:
“receiving a similarity query associated with a query entity” See abstract, Fig. 5 of Nakano wherein a query is inputted [“similarity-based query”].
“receiving transaction data associated with a plurality of entities” See Fig. 3 of Nakano, wherein a collections of content items are inputted.
“generating a set of vectors representing the plurality of entities based on the transaction data” See col.2 lines 29 — col.3 lines 12 of Nakano [“content item as a vector from this vector space”, “we choose a representation that assigns each item to a vector’].
“generating a set of compact vectors based on the set of vectors” See col. 3 lines 15 — 40 of Nakano a vector space between two vectors is generated.
Nakano does not clearly disclose “generating a set of compact vectors based on the set of vectors by applying a dimensionality reduction technique to the set of vectors”.
However, Lu, in the same field of endeavor, discloses a method, system including the teaching of:
Similarity search and index generation: See Fig. 2, paragraph 0040, 0088 of Lu.
generating a set of compact vectors: See paragraph 0007 of Lu.
Applying a dimensionality reduction technique to the set of vectors: See paragraph 0007, 0084 of Lu wherein “One method to address the “Curse of Dimensionality” problem includes applying a dimensionality reduction algorithm to each feature vector stored in the database to generate a shorter version of each feature vector (e.g. a compact feature vector)”.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention of apply the teaching of Lu into the invention of Nakano since both inventions were available and the combination would reduce the time searching and providing more desirable results for the user.
“generating a similarity index based on comparing a compact vector associated with the query entity to the set of compact vectors” See col. 4 lines 35 — col. 5 lines 45 of Nakano wherein a similarity index is built.
“determining a response to the similarity query using the similarity index” See Fig. 5, col. 5 lines 46 — col. 6 lines 17 of Nakano wherein the matched items are output [“where the input is a Query q, a Similarity index, a Threshold s, and the output is items that match the query to at least the threshold s”].
♦As per claims 2, 11,
“wherein the similarity query includes a query profile associated with the query entity” See col. 2 lines 14 — 27 of Nakano.
♦As per claims 3 - 4, 12 – 13, 20,
“wherein determining the response to the similarity query using the similarity index comprises: identifying, based on the similarity index, a subset of compact vectors of the set of compact vectors most similar to the compact vector; and obtaining profiles for the entities associated with the subset of compact vectors”, and “determining a composite profile based on the profiles for the entities associated with the subset of compact vectors” See Fig. 5, col. 5 lines 46 — col. 6 lines 17 of Nakano wherein the matched items are output [“query vector q”].
♦As per claims 5, 14, 
“wherein generating the set of compact vectors comprises applying a dimensionality reduction technique to the set of vectors, comprising: identifying a set of orthogonal directions that account for a largest amount of variance between the set of vectors; and projecting the set of vectors onto the set of orthogonal directions that account for the largest amount of variance between the set of vectors” See col. 2 lines 39 — 45, col. 10 lines 54 — 67 of Nakano (distances between two items/vectors).
♦As per claims 6, 15, 
“wherein generating the set of compact vectors comprises applying a skip-gram with negative sampling technique to the set of vectors” See col. 3 lines 54 — 60, col. 10 lines 54 — 67 of Nakano (n-grams).
♦As per claims 7, 16,
“wherein generating the similarity index comprises: applying a K-nearest neighbors technique (k-NN) to the set of compact vectors to create a classified vector set; and storing the classified vector set in a data structure for efficient searching” See col. 4 lines 35 — col. 5 lines 45 of Nakano wherein a similarity index is built.
♦As per claims 8, 17,
“wherein the data structure is a k-d tree” See Fig. 4 of Nakano (index tree).
♦As per claims 9, 18,
“obtaining a labeled set of cross validation data; and evaluating a quality of the set of compact vectors using the labeled set of cross validation data” See col. 14 lines 25 – 27 of Nakano (convenient labels).

The following is another closest art:
Lysne et al (U.S. 2015/0154192 A1), discloses a method system including the teaching of “the object network modeler is configured to address the curse of dimensionality for vector comparison using a dimensionality reduction technique referred to as fingerprinting based on locality sensitive hashing (LSH)”, [Paragraph 0202 of Lysne].
Birdwell et al (U.S. 2013/0054603 A1) discloses “similarity index” (paragraph 0020, 0033, 0038, 0133); “dimension reduction” (paragraph 0239).
Kan (U.S. 2012/0246324 A1) discloses a method and system including the teaching of “processing to create the feature vector by performing calculation of weightings from the extracted words that appear and the word frequency, is applicable. In addition, processing may be included to apply a technique of dimension reduction of the feature vector” (paragraph 0087, 0098, 0123, 0124).

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 - 20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lu et al.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571- 272- 402480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161